Exhibit 99.1 CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION AT SEPTEMBER 30, 2014 (UNAUDITED) AND DECEMBER 31, 2013 September 30, December 31, (Dollars in thousands, except share data) Assets: Cash and cash equivalents: Cash and due from banks $ $ Interest-earning deposits Total cash and cash equivalents Securities available-for-sale - Loans, net Federal Home Loan Bank ("FHLB") stock, at cost Accrued interest receivable - loans Accrued interest receivable - securities - Premises and equipment, net Bank-owned life insurance Goodwill Real estate owned 16 Deferred tax assets Other assets Total assets $ $ Liabilities and Stockholders' Equity: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Borrowings Advance payments by borrowers for taxes and insurance Accrued interest payable - deposits 75 Accrued interest payable - borrowings 91 Other liabilities Total liabilities Stockholders' equity FedFirst Financial Corporation stockholders' equity: Preferred stock $0.01 par value; 10,000,000 shares authorized; none issued - - Common stock $0.01 par value; 20,000,000 shares authorized; 2,330,878 and 2,357,293 shares issued and outstanding 23 24 Additional paid-in-capital Retained earnings - substantially restricted Accumulated other comprehensive income, net of deferred tax of $0 and $40 - 62 Unearned Employee Stock Ownership Plan ("ESOP") ) ) Total FedFirst Financial Corporation stockholders' equity Noncontrolling interest in subsidiary 97 Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to the Unaudited Consolidated Financial Statements. 1 CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands, except per share data) Interest income: Loans $ Securities - taxable Securities - tax exempt 37 37 Other interest-earning assets 24 10 65 18 Total interest income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses - Net interest income after provision for loan losses Noninterest income: Fees and service charges Insurance commissions Income from bank-owned life insurance 59 60 Net gain on sales of available-for-sale securities 76 - 76 - Other 63 6 83 98 Total noninterest income Noninterest expense: Compensation and employee benefits Occupancy FDIC insurance premiums 56 44 Data processing Professional services Advertising Merger-related - - Other Total noninterest expense Income before income tax expense and noncontrolling interest in net income of consolidated subsidiary Income tax expense Net income before noncontrolling interest in net income of consolidated subsidiary Noncontrolling interest in net income of consolidated subsidiary 22 18 69 70 Net income of FedFirst Financial Corporation $ Earnings per share: Basic $ Diluted Weighted-average shares outstanding: Basic Diluted See Notes to the Unaudited Consolidated Financial Statements. 2 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands) Net income before noncontrolling interest in net income of consolidated subsidiary $ Other comprehensive (loss) income: Unrealized gain on securities available-for-sale, net of income tax expense - - Reclassification adjustment on sales of securities available-for-sale, net of income tax benefit ) - ) - Other comprehensive (loss) income, net of income tax (benefit) expense ) ) Comprehensive income Less: Comprehensive income attributable to the noncontrolling interest in subsidiary 22 18 69 70 Comprehensive income attributable to FedFirst Financial Corporation $ CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Accumulated Additional Other Noncontrolling Total Common Paid-in- Retained Comprehensive Unearned Interest in Stockholders' (Dollars in thousands, except per share data) Stock Capital Earnings (Loss) Income ESOP Subsidiary Equity December 31, 2012 $
